PER CURIAM.
The Court has determined that the Order on University Medical Clinics, Inc.’s Claim Objection as to Class Priority is not a final order. Accordingly, the appeal is dismissed. Because an indeterminate amount of judicial labor is required by the lower tribunal to determine the amount of appellant’s claim, the Court declines to stay the appellate proceeding as requested by appellant in its response to the Court’s February 20, 2017, order. See Demont v. Demont, 24 So.3d 699 (Fla. 1st DCA 2009).
B.L. THOMAS, BILBREY, and JAY, JJ., CONCUR.